Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 23 September 2021.
ALLOWABLE SUBJECT MATTER
Claim 5, 7, 10, 12, 15, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,8,13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Kanno (US PG PUB No. 2017/0024137)
As per claim [1, 8, 13] discloses a memory system comprising:
a memory device including a plurality of memory blocks (see FIG 1: 5); and
a memory controller configured to: 
control the memory device (see FIG 1: 4),
manage a hot data pool including at least one of the plurality of memory blocks in which hot data is stored (see FIG 4: 51) and a cold data pool including at least one of the plurality of memory blocks in which cold data is stored (see FIG 4: 55), each of which includes at least one among the plurality of memory blocks (See [0108]) , and
write, when receiving from a host a read only write command which instructs a write operation on read only data (see FIG 24: 106), the read only data to the cold data pool to manage the read only data as cold data (see [0066]: “static data”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2,3,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US PG PUB No. 2017/0024137)in view of Owa (US PG PUB No. 2011/0145486)
As per claim 2, the memory system according to claim 1, 
However, Kano does not expressly disclose but in the same field endeavor Owa discloses 
wherein the read only data is data for one among a multimedia file, an OS file and a library file (see [0282]).
It would have been obvious to modify Kano to further manage files inclusive of multimedia files as taught by Owa.
The suggestion/motivation for doing so would have been for the benefit of managing storage according to file types as taught by Owa (see [0284]).

 As per claim 3, the memory system according to claim 1, 
wherein the read only data is data which is determined, by the host, as being updated equal to or less than a set threshold count during a set time period (see [0282]).
It would have been obvious to modify Kano to further manage storage based on a threshold as taught by Owa.
The suggestion/motivation for doing so would have been for the benefit of improving storage according to read/write thresholds (see [0284]).
Therefore it would have been obvious to modify Kano to further manage and store based on a threshold as taught by Owa for the benefit of improving storage allocation to arrive at the invention as specified in the claims.
Claim 4,9,14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano (US PG PUB No. 2017/0024137) in view of Boyle (US Pat No. 9,146,875)
As per claim [4, 9, 14] the memory system according to claim 1, 
However, Kano does not expressly disclose but in the same field of endeavor Boyle discloses 
wherein the memory controller is further configured to exclude a memory block in the cold data pool from a target block of a garbage collection operation (see Boyle FIG 3B: 64 and COL 3 LINES 40-45).
It would have been obvious to modify Kano to further disable garbage collection on blocks that are read-only as taught by Boyle.
The suggestion/motivation for doing so would have been for the benefit of improving storage utilization (see COL 3 LINES 40-45).
. 

RESPONSE TO ARGUMENTS
Applicant’s arguments, see PAGES 9-22, filed 23 September 2021, with respect to rejection of claims under Cohen have been fully considered and are persuasive.  The rejection of claims of 1-5, 8-10, 13-15 under Cohen has been withdrawn. 
Applicant’s arguments, see PAGES 9-22, filed 23 September 2021, with respect to rejection of claims under Chen have been fully considered and are persuasive.  The rejection of claims of 1-5, 8-10, 13-15 under Cohen has been withdrawn.

CONCLUSION 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KALPIT PARIKH/
Primary Examiner, Art Unit 2137